          Case 5:20-cv-03302-SAC Document 7 Filed 01/13/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

DIMAGGIO MONTELL STARR,

                             Plaintiff,

       vs.                                              Case No. 20-3302-SAC

SHERIFF CALVIN HAYDEN, DEPUTY
BREITENKAMP, DEPUTY BRYANT,
and JOHNSON COUNTY BOARD OF
COUNTY COMMISSIONERS,


                             Defendants.

                                 MEMORANDUM AND ORDER

              The plaintiff Dimaggio Montell Starr is hereby required to show good

cause, in writing, to the Honorable Sam A. Crow, United States District Court Judge,

why this action should not be dismissed due to the deficiencies in the plaintiff’s

complaint as discussed herein.

Nature of Suit and the Plaintiff’s Allegations

              Mr. Starr brings this pro se civil rights action pursuant to 42 U.S.C. §

1983. He is incarcerated at the Johnson County Detention Center in Olathe, Kansas

(“JCDC”). The court granted Mr. Starr leave to proceed in forma pauperis, and he has

paid his initial partial filing fee. ECF# 6.

       Mr. Starr alleges that Deputy Breitenkamp and Deputy Bryant directed him to

remove his “religious Santeria altar.” ECF# 1, p. 2. And when he did not comply, Mr.

Starr alleges that the deputies “confiscated . . . [the] religious altar stating that I

could not practice my religion in this facility after I stated numerous times they” were

violating my rights under the First Amendment. Id. at pp. 2-3. Asserting he has been

                                               1
             Case 5:20-cv-03302-SAC Document 7 Filed 01/13/21 Page 2 of 8




unable “to set up . . . [his] altar or practice . . . [his] religion, Mr. Starr claims this

violates First Amendment religion rights in count one and his Eight Amendment rights

against cruel and unusual punishment in count two. In count two, the plaintiff also

alleges he was threatened with disciplinary segregation for practicing his religious

beliefs. The plaintiff seeks as relief monetary compensation of $100,000.00 for

emotional and psychological distress caused by not being able to practice his religion

and punitive damages of $900,000.00.

Statutory Screening of Prisoner Complaints

                A court must screen prisoners’ complaints which seek relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The screening court must dismiss the entire complaint or any part of it

that, “is frivolous, malicious, or fails to state a claim upon which relief can be

granted; or . . . seeks monetary relief from a defendant who is immune from such

relief.” 28 U.S.C. § 1915A(b).

                “To state a claim under § 1983, a plaintiff must allege the violation of a

right secured by the Constitution and laws of the United States, and must show that

the alleged deprivation was committed by a person acting under color of state law.”

West v. Atkins, 487 U.S. 42, 48 (1988) (citations omitted); Northington v. Jackson,

973 F.2d 1518, 1523 (10th Cir. 1992). In addressing a claim brought under § 1983, the

analysis begins by identifying the specific constitutional right allegedly infringed.

Graham v. Connor, 490 U.S. 386, 393-94 (1989). The validity of the claim then must

be judged by reference to the specific constitutional standard which governs that

right. Id.


                                              2
         Case 5:20-cv-03302-SAC Document 7 Filed 01/13/21 Page 3 of 8




             A court liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

94 (2007). In addition, the court accepts all well-pleaded allegations in the complaint

as true. Anderson v. Blake, 469 F.3d 910, 913 (10th Cir. 2006). On the other hand,

“when the allegations in a complaint, however true, could not raise a claim of

entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

             The same standard used for Fed. R. Civ. P. 12(b)(6) motions is used for §

1915 dismissals, and this includes the newer language and meaning taken from

Twombly and its “plausibility” determination. See Kay v. Bemis, 500 F.3d 1214, 1218

(10th Cir. 2007) (citations omitted); see also Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009), cert. denied, 558 U.S. 1148 (2010). As a result, courts “look to

the specific allegations in the complaint to determine whether they plausibly support

a legal claim for relief.” Kay, 500 F.3d at 1218 (citation omitted). Under this new

standard, “a plaintiff must ‘nudge his claims across the line from conceivable to

plausible.’” Smith, 561 F.3d at 1098 (citation omitted). The Tenth Circuit has made

clear, “that, to state a claim in federal court, a complaint must explain what each

defendant did to [the pro se plaintiff]; when the defendant did it; how the

defendant’s action harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, at

Arapahoe County Justice Center, 492 F.3d 1158, 1163 (10th Cir. 2007). The court

“will not supply additional factual allegations to round out a plaintiff’s complaint or




                                            3
         Case 5:20-cv-03302-SAC Document 7 Filed 01/13/21 Page 4 of 8




construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

Discussion

             The plaintiff fails to allege any participation or involvement by the

defendants, Sheriff Calvin Hayden (“Sheriff”) and the Johnson County Board of

Commissioners (“Board”). The law in this circuit is clear:

      “Individual liability under § 1983 must be based on personal involvement in the
      alleged constitutional violation.” Foote v. Spiegel, 118 F.3d 1416, 1423 (10th
      Cir. 1997). Supervisory status alone does not create § 1983 liability. Duffield v.
      Jackson, 545 F.3d 1234, 1239 (10th Cir. 2008). Rather, there must be “an
      affirmative link ... between the constitutional deprivation and either the
      supervisor's personal participation, his exercise of control or direction, or his
      failure to supervise.” Green v. Branson, 108 F.3d 1296, 1302 (10th Cir.1997)
      (quotation and brackets omitted).

Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009). The plaintiff’s complaint

is devoid of any allegations connecting the Sheriff or the Board to the events on

September 24, 2020. A plaintiff is required to name each defendant not only in the

caption of the complaint, but again in the body of the complaint and to include in the

body a description of the acts taken by each defendant that violated plaintiff’s

federal constitutional rights. “Mere supervisory status is insufficient to create

personal liability. Duffield v. Jackson, 545 F.3d 1234, 1239 (10th Cir. 2008). The

plaintiff’s complaint alleges only individual acts by the deputies and not any policy or

regulation. See Carr v. Zwally, 760 Fed. Appx. 550, 554 n.4 (10th Cir. Jan. 8, 2019)

(unpub.). The plaintiff is directed to show cause why the Sheriff and the Board should

not be dismissed for failure to state a claim.

             In count one, the plaintiff alleges religious discrimination for

confiscating what he describes as his “religious altar.” This is a conclusory allegation

                                            4
         Case 5:20-cv-03302-SAC Document 7 Filed 01/13/21 Page 5 of 8




that lacks supporting facts from which to identify what was confiscated and what

made it religious. To plausibly state a claim of invidious religious discrimination in the

confiscation of religious materials, the plaintiff must allege sufficient facts showing

that the deputies took what they knew were religious items “not for a neutral reason

but for the purpose of discriminating on account of religion.” Carr, 760 Fed. Appx. at

554 (internal quotation marks and citations omitted). In a § 1983 action asserting

liability against an individual defendant for First Amendment discrimination, “a

plaintiff must prove a discriminatory purpose, supported by evidence of the

defendant’s subjective motivations.” Pahls v. Thomas, 718 F.3d 1210, 1230 n.8 (10th

Cir. 2013). This required showing involves more than “’awareness of consequences’”

but “’involves a decisionmaker’s undertaking a course of action because of, not

merely in spite of, the action’s adverse effects upon an identifiable group.’” Pahls,

718 F.3d at 1230 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 676-77 (2009)). The

plaintiff’s complaint alleges at most the deputies’ awareness of consequences but

fails to allege the deputies’ targeting of religious materials for the purpose of

discriminating on account of religion. See Carr, 760 Fed. Appx. at 555. In their

current form, the plaintiff’s allegations are insufficient to state a claim for relief.

              The plaintiff’s complaint may be attempting to allege a retaliation

claim. “[I]t is well established that an act in retaliation for the exercise of a

constitutionally protected right is actionable under [ 42 U.S.C.] Section 1983 even if

the act, when taken for a different reason, would have been proper.” Smith v.

Maschner, 899 F.2d 940, 947 (10th Cir. 1990) (citations omitted). The Tenth Circuit

has held that:


                                             5
         Case 5:20-cv-03302-SAC Document 7 Filed 01/13/21 Page 6 of 8




      Government retaliation against a plaintiff for exercising his or her First
      Amendment rights may be shown by proving the following elements: (1) that
      the plaintiff was engaged in constitutionally protected activity; (2) that the
      defendant’s actions caused the plaintiff to suffer an injury that would chill a
      person of ordinary firmness from continuing to engage in that activity; and (3)
      that the defendant’s adverse action was substantially motivated as a response
      to the plaintiff’s exercise of constitutionally protected conduct.

Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir. 2007). To bring such a claim,

the inmate “must allege specific facts showing retaliation because of the exercise of

the prisoner’s constitutional rights.” Fogle v. Pierson, 435 F.3d 1252, 1264 (10th Cir.

2006) (quotations and citations omitted). “[I]t is imperative that plaintiff’s pleading

be factual and not conclusory. Mere allegations of constitutional retaliation will not

suffice.” Frazier v. Dubois, 922 F.2d 560, 562 n.1 (10th Cir. 1990). “To prevail, a

prisoner must show that the challenged actions would not have occurred ‘but for’ a

retaliatory motive.” Baughman v. Saffle, 24 Fed. Appx. 845, 848 (10th Cir. 2001)

(citing Smith v. Maschner, 899 F.2d 940, 949–50 (10th Cir. 1990); Peterson v. Shanks,

149 F.3d 1140, 1144 (10th Cir. 1998)). The plaintiff’s complaint is deficient in alleging

a retaliation claim.

             In count two, the plaintiff alleges an Eighth Amendment claim for being

threatened generally and specifically with disciplinary segregation for practicing his

religion. “Mere verbal threats or harassment do not rise to the level of a

constitutional violation unless they create ‘terror of instant and unexpected death.’”

Alvarez v. Gonzales, 155 Fed. Appx. 393, 396 (10th Cir. 2005) (citing Northington v.

Jackson, 973 F.2d 1518, 1524 (10th Cir. 1992))); see also McBride v. Deer, 240 F.3d

1287, 1291 n.3 (10th Cir. 2001) (“[A]cts or omissions resulting in an inmate being

subjected to nothing more than threats and verbal taunts do not violate the Eighth


                                            6
          Case 5:20-cv-03302-SAC Document 7 Filed 01/13/21 Page 7 of 8




Amendment.”). The plaintiff fails to allege threats rising to the level of an Eighth

Amendment violation. See Neff v. WInfield Correctional Facility, 2020 WL 1659884, at

*4 (D. Kan. Apr. 3, 2020). This claim is subject to dismissal for failure to state a claim

for relief.

              Federal law prohibits prisoners from bringing federal actions “for mental

or emotional injury suffered while in custody without a prior showing of physical

injury.” 42 U.S.C. § 1997e(e). Section 1997e(e) . . . provides in pertinent part: “No

Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without

a prior showing of physical injury.” Id. In Searles v. Van Bebber, 251 F.3d 869 (10th

Cir. 2001), cert. denied, 536 U.S. 904 (2002), the Tenth Circuit specifically held that

the “Limitation on Recovery” set forth in § 1997e(e) applied to a First Amendment

claim that prison officials denied the plaintiff a Kosher diet and to claims for actual or

compensatory damages. Id. at 879, 881. The plaintiff’s complaint fails to allege any

facts to support a cognizable claim for damages. There are no allegations to indicate

the defendants’ actions caused the plaintiff to sustain a physical injury. Thus, the

plaintiff has no claim for monetary damages absent the allegation of additional facts

to support the same.

              “Punitive damages are available only for conduct which is ‘shown to be

motivated by evil motive or intent, or when it involves reckless or callous indifference

to the federally protected rights of others.’” Searles v. Van Bebber, 251 F.3d at 879

(quoting Smith v. Wade, 461 U.S. 30, 56 (1983)). The plaintiff’s complaint fails to




                                            7
         Case 5:20-cv-03302-SAC Document 7 Filed 01/13/21 Page 8 of 8




allege the defendants acted with a sufficiently culpable state of mind as to state a

plausible basis for punitive damages. This request is subject to dismissal.

Response Required

             The plaintiff is required to file an amended complaint upon court-

approved forms that cures all the pleading deficiencies discussed above and/or a

memorandum showing good cause why this case should not be dismissed for each of

the reasons discussed above. If the plaintiff does not respond within the prescribed

time, this matter may be dismissed without further notice.

             IT IS THEREFORE ORDERED that the plaintiff is granted until February 3,

2021, to file either an amended complaint curing all the pleading deficiencies

discussed above and/or a memorandum showing good cause why this case should not

be dismissed for each reason discussed above.

             Dated this 13th day of January, 2021, Topeka, Kansas.



                                  s/Sam A. Crow
                                  Sam A. Crow, U.S. District Senior Judge




                                           8
